UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 15, 2011 LIFEWAY FOODS, INC. (Exact name of registrant as specified in its charter) ILLINOIS 0-17363 36-3442829 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6431 West Oakton St. Morton Grove, IL (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847)967-1010 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 TABLE OF CONTENTS Item 8.01 Other Events 3 Signature 4 2 Item 8.01 Other Events Lifeway Foods, Inc. has determined that its 2011 and 2010 Proxy Statements, and its Annual Report on Form 10-K for the year ended December 31, 2010, inadvertently did not disclose the continued service of Renzo Bernardi as a member of the Audit Committee of the Board of Directors. Mr. Bernardi has served as a member of such committee since his initial appointment in 2008. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFEWAY FOODS, INC. Dated: June 15, 2011 By: /s/ Edward Smolyansky Edward Smolyansky Chief Financial Officer and AccountingOfficer and Treasurer 4
